Citation Nr: 0928362	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  03-16 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for headaches with blurred vision, sensitivity to the ears 
and scalp, and hand tremors.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to June 
1997.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which, in pertinent part, granted 
service connection for headaches with blurred vision, 
sensitivity to the ears and scalp, and hand tremors, and 
assigned a 10 percent rating effective July 2, 2001.  

The Board remanded the case to the RO for further development 
in March 2004.  In a March 2005 rating decision, the RO 
granted an increased 30 percent rating for the Veteran's 
headache disability effective July 1, 2001.  The Board 
remanded the case again in March 2009.  Development has been 
completed and the case is once again before the Board for 
review.

The evidence of record, to include a January 2005 statement 
from the Veteran, reasonably raises a claim of entitlement to 
service connection for vertigo, secondary to a service-
connected disability.  The issue of entitlement to service 
connection for vertigo is not currently on appeal and is 
referred to the RO for further action.  


FINDINGS OF FACT

1.  The Veteran has daily headaches without symptoms of 
nausea, vomiting, or visual changes, which last for about an 
hour; there is no objective evidence of exacerbations 
characterized by frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

2.  The Veteran's currently manifested hand tremors have been 
attributed to essential tremors rather than service-connected 
headaches or neck disability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
headaches with blurred vision and sensitivity to the ears and 
scalp and hand tremors have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.124a, Part 4, Diagnostic Code 8100 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a November 2001 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

A subsequent April 2009 letter provided the Veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date in accordance with 
Dingess/Hartman v. Nicholson; and informed the Veteran of the 
criteria necessary for entitlement to a higher disability 
rating.  This notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this 
notice, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the fully compliant notice in 
the April 2009 letter.  Thereafter, the RO readjudicated the 
case in a June 2009 supplemental statement of the case 
(SSOC).  The Federal Circuit held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  The Board notes specifically that the 
Veteran was afforded a second VA examination in January 2005.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA examination obtained in 
this case is adequate as it is predicated on a review of the 
claims folder and medical records contained therein; contains 
a description of the history of the disability at issue; 
documents and considers the Veteran's complaints and 
symptoms; fully addresses the relevant rating criteria; and 
contains a discussion of the effects of the Veteran's 
service-connected disability on the Veteran's occupational 
and daily activities.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

The Board notes that the January 2005 VA examiner did not 
specify the frequency of any prostrating attacks due to the 
Veteran's headaches pursuant to the March 2004 Board remand.  
See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand).  However, the VA examiner noted that the Veteran 
was not very forthcoming of specifics about the presence of 
exacerbations of his headaches or the frequency of said 
headaches.  See 38 C.F.R. § 3.655; see also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992). (holding that the duty 
to assist is not always a one-way street, or a blind alley, 
and that the veteran must be prepared to cooperate with the 
VA's efforts to provide an adequate medical examination and 
submit all the medical evidence supporting his claim.)  The 
Board finds that the VA examination, when considered with the 
evidence of record, is sufficient for rating purposes.  
Therefore, the Board finds that further remand is not 
necessary in this case.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran has not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered whether staged ratings are for consideration; 
however, the evidence of record does not establish distinct 
time periods where the Veteran's service-connected disability 
results in symptoms that would warrant different ratings.

The Veteran is currently in receipt of a 30 percent 
disability rating under Diagnostic Code 8100 for migraines.  
Rating by analogy is appropriate for an unlisted condition 
where a closely related condition, which approximates the 
anatomical localization, symptomatology, and functional 
impairment, is available.  38 C.F.R. § 4.20 (2009).  

Under Diagnostic Code 8100, a 30 percent evaluation is 
assigned for migraines with characteristic prostrating 
attacks occurring on average of once a month over the last 
several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2008).  A maximum 50 percent evaluation is assigned for 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Id.  

During a February 2002 VA examination, the Veteran reported 
daily headaches with pain in the frontal and occipital area.  
He stated that his headaches came on if he had been straining 
himself for a long period of time, such as at the computer or 
with reading by holding his neck in a certain position for a 
prolonged period of time.  The headaches did not include any 
photophobia, but the Veteran did report some blurry vision.  
The Veteran reported having daily headaches which did not 
prevent him from doing most of his daily activities.  The 
Veteran reported that his only medications included 
Propanolol which he took daily for essential tremor.  A 
physical examination was completed.  The examiner stated that 
the Veteran continued to have daily headaches accompanied by 
blurred vision.  The examiner stated that the blurred vision, 
which accompanied his headaches, was often seen with daily 
tension-type headaches. 

The Veteran submitted private treatment records in January 
2005 along with a lay statement in support of his claim.  The 
Veteran reported that he was treated for hand tremors with 
Propanolol.  He reported that he was treated at private 
chiropractic clinics for his cervical spine disability, which 
is not currently on appeal; a non-service connected 
lumbosacral spine disability; and for headaches.  A May 2004 
summary of chiropractic services from the Helping Hands 
Chiropractic Clinic noted a diagnosis of headaches.  
Treatment reports from the Veteran's chiropractic clinics do 
not otherwise reflect treatment for headaches.  The Veteran 
also reported having episodes of vertigo since October 2004.

A January 2005 VA neurology examination included a review of 
the Veteran's claims file as well as electronic medical 
records.  During the VA examination, the Veteran described 
symptomatology related to his service-connected herniated 
disc at the C5-C6 level.  He reported an exacerbation in 
October 2004, and reported experiencing repeat sensations of 
vertigo since that time.  He reported having sensations of 
vertigo, lasting 10 to 20 seconds every two weeks.  The 
Veteran reported having daily headaches in the bilateral 
frontal and left occipital areas.  The sensation was 
described as pressure without symptoms of nausea, vomiting, 
or visual changes, although he did notice some photophobia.  
The Veteran reported blurry vision at various times; but did 
not report that this blurry vision occurred with his 
headaches.  The Veteran reported that his headaches typically 
went away after about an hour.  The examiner stated that the 
Veteran was not very forthcoming with specifics about the 
presence of exacerbations of headaches and any frequency of 
said exacerbations.  The Veteran did note that he had 
sensitivity to sounds, and this sensitivity was not 
specifically associated with his headache episodes.  He did 
not report any scalp tenderness at the time of the 
examination.  The Veteran also had complaints of hand tremor.  
A physical examination was completed.  

The January 2005 VA examiner assessed the Veteran with 
headaches.  The examiner stated that the Veteran's headaches 
were possibly chronic, episodic, tension-type headaches 
versus cervicogenic pain arising from primary cervicalgia.  
The Veteran's headaches were daily.  The examiner stated that 
there was a possibility that these could be chronic daily 
headaches or rebound headaches, as the Veteran took over-the-
counter pain medications daily for these headaches without 
much relief.  With respect to the Veteran's complains of hand 
tremor, the examiner stated that he felt that there was no 
relation whatsoever between the Veteran's hand tremors and 
his neck surgery or headache.  The examiner stated that this 
was likely an essential tremor, a benign essential tremor 
that had responded to Propanolol. 

Although the Veteran reported having daily headaches, these 
headaches are not shown to result in completely prostrating 
and prolonged attacks as described under Diagnostic Code 8100 
for a higher 50 percent evaluation.  On the contrary, during 
a February 2002 VA examination, the Veteran indicated that 
his headaches did not prevent him from doing most of his 
daily activities.  During the January 2005 VA examination, 
the Veteran reported that his headaches lasted about and hour 
in duration.  He described his headaches as pressure 
headaches without symptoms of nausea, vomiting, or visual 
changes.  However, as noted previously, the Veteran was not 
very forthcoming with specifics about the presence of 
exacerbations of his headaches and the frequency of such.  In 
sum, the evidence does not show frequent, completely 
prostrating and prolonged exacerbations of headaches, 
productive of severe economic inadaptability as contemplated 
by a 50 percent evaluation. 

With respect to the Veteran's hand tremors, the Board 
observes that hand tremors have been associated with his 
service-connected headache and neck disabilities.  
Accordingly, the Board has considered whether a separate 
compensable rating is warranted for the hand tremors.  There 
is no Diagnostic Code addressing tremors.  In cases where an 
unlisted condition is encountered it is permissible to rate 
it under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20.  The Board has reviewed the Rating Schedule 
and found Diagnostic Code 8103 contains criteria for 
evaluating convulsive tics.  38 C.F.R. § 4.124a.  This 
condition (tic) is closely analogous to the Veteran's hand 
tremors.  Under Diagnostic Code 8103 mild symptoms warrant a 
noncompensable evaluation; moderate symptoms warrant a 10 
percent evaluation; and severe symptoms warrant a 30 percent 
evaluation.  The evidence does not show that the Veteran's 
service-connected headache disorder with blurred vision, 
sensitivity to the ears and scalp, and hand tremors is 
currently manifested by hand tremors that are moderately 
disabling.  On the contrary, the February 2002 VA examiner 
noted that the Veteran had a separate diagnosis of essential 
tremor for which he was treated.  The January 2005 VA 
examiner opined that there was no relationship between the 
hand tremors and the Veteran's headaches based on examination 
and a review of the records.   Accordingly, as the evidence 
does not show that his service-connected disability is 
manifested by moderate tremors, the Board concludes that a 
separate compensable evaluation for hand tremors is not 
warranted

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's service-connected 
headaches have not been shown to cause interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, have not necessitated frequent periods 
of hospitalization, and have not otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  There is no indication that the Veteran's 
headache disability has interfered with his employment.  
Thus, the Board finds that the requirements for referral for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran's service-connected headaches with blurred vision and 
sensitivity to the ears and scalp and hand tremors warrant a 
higher rating evaluation.  Medical evidence shows that the 
Veteran's hand tremors are not a symptom of his headaches.  
The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.


	(CONTINUED ON NEXT PAGE)



ORDER

An initial evaluation for in excess of 30 percent for 
headaches with blurred vision and sensitivity to the ears and 
scalp is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


